                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KARL HINDERMAN,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )           No. 4:19-cv-01191-SNLJ
                                                 )
FRANCIS B. SANCEGRA W, et al. ,                  )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on defense counsel's filing, under seal, of the last known

residential address of defendant Francis B. Sancegraw. (Docket No. 18). The Court had ordered

the submission of defendant Sancegraw' s address, as he is no longer employed by the Missouri

Department of Corrections, and cannot be served by the waiver agreement the Court maintains

with the Missouri Attorney General's Office. The Court will now direct the Clerk of Court to issue

process on defendant Sancegraw in his individual capacity as to plaintiffs claim of excessive force

at the address provided by defense counsel.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court is directed to issue process or cause

process to issue on defendant Francis B. Sancegraw in his individual capacity as to plaintiffs claim

of excessive force at the address provided by defense counsel on October 15, 2019.

       IT IS FURTHER ORDERED that because plaintiff is proceeding in forma pauperis,

service shall be effectuated by the United States Marshal's Office through summons pursuant to

Fed. R. Civ. P. 4.
       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and will not be served upon plaintiff, as these documents will contain

defendant Sancegraw' s last known residential address.

       Dated this J 1".ft-.day of Mob<- r--         , 2019.




                                                STEPHEN.LlMBMJH,JR.
                                                UNITED STATES DISTRICT JUDGE




                                                2
